Order granting motion of Felix DeSantis for permission to inspect papers and file in possession of the Industrial Commissioner of the Department of Labor of the State of New York, his deputy and employees, pertaining to the *579application of said Felix DeSantis for a license permit to do homework, unanimously reversed, with twenty dollars costs and disbursements, and the motion denied on the ground that there is no proceeding or action pending, without prejudice, however, to any other right that the petitioner may have. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ,